Title: To George Washington from Timothy Pickering, 29 January 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Janr 29. 1783.
                        
                        I received yesterday your Excellency’s letter of the 27th inst. directing the estimates for the ensuing
                            campaign to be prepared. They shall be made out with all possible expedition & laid before you. I have the honour
                            to be with the greatest respect, your Excellency’s most obedt servant
                        
                            Timothy Pickering
                            Qr Master Genl
                        
                    